DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1 and 2 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Japan on 03/07/2017. It is noted that applicant has filed a certified copy of the application, JP2017-042458, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 09/08/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 2, “each the” should read “each of the”.
In line 2, “separator” should read “separators”.

  Appropriate correction is required.

Claim Interpretation
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.). Therefore, the claim limitations “that receives external force input during assembly of the battery module and that is deformable by the external force” in lines 5-6, and “uses the external force input into the input part to press the first surface” in lines 9-10 are not given patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a heat dissipater” in line 12. As it is written, claim 1 is unclear as to whether each of the plurality of separators comprises a heat dissipater, or if the heat dissipater is a separate element distinct from the plurality of separators. Therefore, claim 1 is indefinite for failing to set forth the metes and bounds of the patent protection desired.

For the purposes of examination the heat dissipater has been interpreted as an element distinct from the separator.

Claim 2 is rejected as a result of dependency on claim 1.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (JP2013125617A, machine translation used for rejection below).

Regarding claim 1, Hashimoto discloses a plurality of separators (Fig. 17; element 2) used in a battery module (Fig. 17; element 5) that includes a plurality of batteries stacked (Fig. 17; element 1), each of the plurality of separators (2) comprising:5 an intervening portion (Fig. 17; element 2d) that is disposed between two adjacent batteries (1) of the plurality of batteries (1) and insulates ([0030]) the two adjacent batteries (1); 

an input part (annotated Fig. 17; element I); and a battery pressing part (annotated Fig. 17; element P) that is in contact with a first surface (Fig. 17; element 1a) of one of 10 the two adjacent batteries (1), the first surface (1a) extending in a stack direction of the plurality of batteries (1); and 

a heat dissipater (“heat conduction sheet”; [0038]; Fig. 17; element 13) that is in contact with a second surface of each of the 15 plurality of batteries (1) that is opposite the first surface (1a) of the battery (1) that is pressed by the battery pressing part (P) of corresponding one of the separators (2) and dissipates heat ([0038]) of the plurality of batteries (1).  


    PNG
    media_image1.png
    517
    654
    media_image1.png
    Greyscale

The claim limitations “that receives external force input during assembly of the battery module and that is deformable by the external force” in lines 5-6, and “uses the external force input into the input part to press the first surface” in lines 9-10 are not given patentable weight as they are statements of intended use.

The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-


Regarding claim 2, Hashimoto discloses wherein each of the plurality of separators (2) does not regulate displacement (Fig. 17) of adjacent separators (2) of the plurality of separators (2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727